            Case 1:21-mc-00466 Document 1 Filed 06/03/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 FEDERAL TRADE COMMISSION,                             Case No. 21-mc-466
      Petitioner,

               v.

 MANATT, PHELPS & PHILLIPS, LLP,
     Respondent.


FTC’S NOTICE OF MOTION TO COMPEL MANATT, PHELPS & PHILLIPS LLP TO
                 COMPLY WITH JUDICIAL SUBPOENA

       PLEASE TAKE NOTICE that, upon the accompanying memorandum of law,

declaration, and exhibits submitted herewith, Petitioner Federal Trade Commission (“FTC”) will

move this Court at the Courthouse, 500 Pearl Street, New York, New York, on a date and time to

be determined by the Court, for an order compelling Respondent Manatt, Phelps & Phillips, LLP

(“Manatt”) to produce documents in response to the FTC’s Rule 45 document subpoena, served

on Manatt on March 24, 2021



Dated: June 3, 2021                        Respectfully submitted,

                                           /s/ Sana Chaudhry

                                           Sana Chaudhry, New York Bar # 5284807
                                           (202) 326-2679; schaudhry@ftc.gov
                                           Sarah Waldrop (pro hac vice motion pending)
                                           (202) 326-3444; swaldrop@ftc.gov
                                           Christopher Erickson (pro hac vice motion pending)
                                           (202) 326-3671; cerickson@ftc.gov
                                           Federal Trade Commission
                                           600 Pennsylvania Ave. NW, CC 9528
                                           Washington, DC 20580
                                           Facsimile: (202) 326-3197
                                           Attorneys for Plaintiff, Federal Trade Commission
             Case 1:21-mc-00466 Document 1 Filed 06/03/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 3, 2021, I filed the foregoing document and all related
documents by ECF. I also caused to these filings to be served via email on Manatt, Phelps &
Phillips LLP (“Manatt”) by emailing them to Ronald Blum and Rebecca Kimmel, counsel for
Manatt, at RBlum@manatt.com and RKimmel@manatt.com. Manatt consented to service by
email on June 2, 2021.

       Further, I have sent copies of these papers via electronic mail to the parties in the
underlying litigation.

                                                      /s/ Sana Chaudhry
                                                      Sana Chaudhry




                                                 2
